DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action has been issued in response to Applicant’s Communication of application S/N 16/560,910 filed on September 4, 2019.  Claims 1 to 20 are currently pending with the application.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2019 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11 reads “the execution is configured to perform…”, in line 2, and should read “the execution controller is configured to perform…”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  (See Specification, Para [0052] – “FOV semantics computing machine may include various engines/components such as a data transformation engine, an FOV semantics extraction/fusion engine, and an execution controller 732, where the FOV semantics computing machine may include logic for performing any of the processes and tasks described earlier in connection with correspondingly named engines/components, and may include hard-wired circuitry for performing corresponding techniques and/or circuitry or digital electronic devices such as one or more ASICs or FPGAs that are persistently programmed to perform such techniques”)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 3, 7, 9 to 11, 15, and 17 to 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wisniowski (U.S. Publication No. 2018/0307238), and further in view of Tanriover et al. (U.S. Publication No. 2020/0192603) hereinafter Tanriover.
	As to claim 1:
	Wisniowski discloses:
A method for constructing and utilizing field-of-view (FOV) information, comprising: 
receiving a plurality of sensor data input streams from a plurality of sensors associated with a vehicle [Paragraph 0023 teaches obtaining sensor data from one or more onboard sensor systems; Paragraph 0033 teaches obtaining data from one or more vehicle sensors; Paragraph 0055 teaches processing sensor data from vehicle sensors; Paragraph 0059 teaches obtaining data from one or more onboard vehicle sensors]; 
retrieving pre-populated data [Paragraph 0024 teaches obtaining reference data from a map database or the like; Paragraph 0055 teaches obtaining reference data from a reference data source such as a mapping data from a map database ]; 
performing one or more data transformation operations on the sensor data input streams and the pre-populated data to obtain transformed data [Paragraph 0033 teaches ; 
extracting FOV semantics data from the transformed data [Paragraph 0065 teaches based on the relationship between the observed positions within the captured image and the expected positions of the reference objects in the image, validation process calculates or determines a value for a calibration validity metric, and determines whether the existing calibration is valid, where, when the value for the calibration validity metrics indicates a potential anomalous calibration, validation process initiates remedial actions]; and 
managing execution patterns utilizing the FOV semantics data [Paragraph 0065 teaches when calibration validity metric indicates a potential anomalous calibration, remedial actions may be initiated, like suspending the use of the camera or limiting it in a manner that avoids utilizing the potentially anomalous calibration parameter values].
Wisniowski does not appear to expressly disclose managing data utilizing the FOV semantics data.
Tanriover discloses:
managing data utilizing the FOV semantics data [Paragraph 0009 teaches managing data storage for vehicle-embedded computer devices; Paragraph 0010 teaches classifying data based on data destination, intended use, delivery time requirements, processing requirements].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski, by managing data utilizing the FOV semantics data, as taught by Tanriover [Paragraph 0009, 0010], because both applications are directed to management of data and vehicle-based computing platforms; by managing the data utilizing FOV semantics data, data and system 

As to claim 2:
	The combination of Wisniowski and Tanriover discloses:
wherein managing data and execution patterns comprises at least one of performing data prefetch operations, reordering the input sensor data streams, or determining an allocation of processing to multiple processing cores [Tanriover - Paragraph 0053 teaches storage 1 may be allocated for storing data that is needed at higher speeds for the processing locally, where the storage 1 devices may act as a caching system for the slower storage sections].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski, by managing data utilizing the FOV semantics data including prefetch operations, as taught by Tanriover [Paragraph 0053], because both applications are directed to management of data and vehicle-based computing platforms; by managing the data utilizing FOV semantics data including caching or prefetching, data and system resources can be handled more efficiently, while managing high amounts of data generated by the vehicle sensors, reducing latency, and improving access speed of the data (See Tanriover Paras [0003], [0042]).

As to claim 3:
	Wisniowski discloses:
wherein the pre-populated data is map data [Paragraph 0055 teaches obtaining reference data from a reference data source such as a mapping data from a map database], and wherein performing data prefetch operations comprises: 
determining an FOV of the vehicle based at least in part on the FOV semantics data [Paragraph 0021 teaches image data from one onboard imaging device may be correlated with ranging data from a ranging device onboard the vehicle based on the relationship between the line-of-sight and/or field of view of the imaging device and instances in time during which the ranging device is surveying or scanning the field of view associated with the imaging device, where coordinate locations or positions may be assigned to portions of the image using the ranging data and the conversion parameter values to translate coordinates or points within the ranging data reference frame to the image data reference frame, so relative depths or other dimensional or physical attributes may be assigned to regions within the image]; 
determining a portion of the map data corresponding to the FOV [Paragraph 0055 teaches utilizing the spatial coordinates of the vehicle to obtain mapping data corresponding to the location from the map database; Paragraph 0061 teaches identifying a subset of mapping data corresponding to the vehicle pose that corresponds to the field of view of the camera].
Wisniowski does not appear to expressly disclose performing a prefetch of the portion of the map data, wherein performing the prefetch comprises retrieving the portion of the map data from a first data storage and storing the retrieved portion of the map data in a second data storage, wherein the second data storage has a faster access rate than the first data storage.
Tanriover discloses:
performing a prefetch of the portion of the map data, wherein performing the prefetch comprises retrieving the portion of the map data from a first data storage and storing the retrieved portion of the map data in a second data storage, wherein the second data storage has a faster access rate than the first data storage [Paragraph 0053 teaches storage 1 may be allocated for storing data that is needed at higher speeds for the processing locally, where the storage 1 devices may act as a caching system for the slower storage sections, where examples of data types stored in storage 1 devices include high definition maps downloaded from a geo-mapping or navigational service].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski, by managing data utilizing the FOV semantics data including prefetch operations, as taught by Tanriover [Paragraph 0053], because both applications are directed to management of data and vehicle-based computing platforms; by caching or prefetching data and storing in high speed storage, data and system resources can be handled more efficiently, while managing high amounts of data generated by the vehicle sensors, reducing latency, and improving access speed of the data (See Tanriover Paras [0003], [0042]).

As to claim 7:
	Wisniowski discloses:
performing sensor fusion on the extracted FOV semantics data [Paragraph 0045 teaches sensor fusion system synthesizes and processes sensor data, and can incorporate information from multiple sensors]. 

As to claim 9:
	Wisniowski discloses:
A computing machine for constructing and utilizing field-of-view (FOV) information, comprising: a plurality of processing cores; and programmable logic comprising: a data transformation engine configured to:
receive a plurality of sensor data input streams from a plurality of sensors associated with a vehicle [Paragraph 0023 teaches obtaining sensor data from one or more onboard sensor systems; Paragraph 0033 teaches obtaining data from one or more vehicle sensors; Paragraph 0055 teaches processing sensor data from vehicle sensors; Paragraph 0059 teaches obtaining data from one or more onboard vehicle sensors]; 
retrieve pre-populated data [Paragraph 0024 teaches obtaining reference data from a map database or the like; Paragraph 0055 teaches obtaining reference data from a reference data source such as a mapping data from a map database ]; and
perform one or more data transformation operations on the sensor data input streams and the pre-populated data to obtain transformed data [Paragraph 0033 teaches establishing correlations and transformations between the data sets; Paragraph 0062 teaches transforming fixed reference positions for reference objects to corresponding reference positions in the image data coordinate frame]; 
an FOV semantics extraction engine configured to extract FOV semantics data from the transformed data [Paragraph 0065 teaches based on the relationship between the observed positions within the captured image and the expected positions of the reference objects in the image, validation process calculates or determines a value for a calibration validity metric, and determines whether the existing calibration is valid, where, when the value for the calibration validity metrics indicates a potential anomalous calibration, validation process initiates remedial actions]; and 
an execution controller configured to manage execution patterns utilizing the FOV semantics data [Paragraph 0065 teaches when calibration validity metric indicates a potential .
Wisniowski does not appear to expressly disclose managing data utilizing the FOV semantics data.
Tanriover discloses:
manage data utilizing the FOV semantics data [Paragraph 0009 teaches managing data storage for vehicle-embedded computer devices; Paragraph 0010 teaches classifying data based on data destination, intended use, delivery time requirements, processing requirements].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski, by managing data utilizing the FOV semantics data, as taught by Tanriover [Paragraph 0009, 0010], because both applications are directed to management of data and vehicle-based computing platforms; by managing the data utilizing FOV semantics data, data and system resources can be handled more efficiently, while managing high amounts of data generated by the vehicle sensors, reducing latency, and improving access speed of the data (See Tanriover Paras [0003], [0042]).

As to claim 10:
	The combination of Wisniowski and Tanriover discloses:
manage data and execution patterns by performing at least one of data prefetch operations, reordering of the input sensor data streams, or an allocation of processing to the plurality of processing cores [Tanriover - Paragraph 0053 teaches storage 1 may be allocated for storing data that is needed at higher speeds for the processing locally, where the storage 1 devices may act as a caching system for the slower storage sections].
data utilizing the FOV semantics data including prefetch operations, as taught by Tanriover [Paragraph 0053], because both applications are directed to management of data and vehicle-based computing platforms; by managing the data utilizing FOV semantics data including caching or prefetching, data and system resources can be handled more efficiently, while managing high amounts of data generated by the vehicle sensors, reducing latency, and improving access speed of the data (See Tanriover Paras [0003], [0042]).

As to claim 11:
	Wisniowski discloses:
wherein the pre-populated data is map data [Paragraph 0055 teaches obtaining reference data from a reference data source such as a mapping data from a map database], and wherein performing data prefetch operations comprises: 
determining an FOV of the vehicle based at least in part on the FOV semantics data [Paragraph 0021 teaches image data from one onboard imaging device may be correlated with ranging data from a ranging device onboard the vehicle based on the relationship between the line-of-sight and/or field of view of the imaging device and instances in time during which the ranging device is surveying or scanning the field of view associated with the imaging device, where coordinate locations or positions may be assigned to portions of the image using the ranging data and the conversion parameter values to translate coordinates or points within the ranging data reference frame to the image data reference frame, so relative depths or other dimensional or physical attributes may be assigned to regions within the image]; 
determining a portion of the map data corresponding to the FOV [Paragraph 0055 teaches utilizing the spatial coordinates of the vehicle to obtain mapping data corresponding to the .
Wisniowski does not appear to expressly disclose performing a prefetch of the portion of the map data, wherein performing the prefetch comprises retrieving the portion of the map data from a first data storage and storing the retrieved portion of the map data in a second data storage, wherein the second data storage has a faster access rate than the first data storage.
Tanriover discloses:
performing a prefetch of the portion of the map data, wherein performing the prefetch comprises retrieving the portion of the map data from a first data storage and storing the retrieved portion of the map data in a second data storage, wherein the second data storage has a faster access rate than the first data storage [Paragraph 0053 teaches storage 1 may be allocated for storing data that is needed at higher speeds for the processing locally, where the storage 1 devices may act as a caching system for the slower storage sections, where examples of data types stored in storage 1 devices include high definition maps downloaded from a geo-mapping or navigational service].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski, by managing data utilizing the FOV semantics data including prefetch operations, as taught by Tanriover [Paragraph 0053], because both applications are directed to management of data and vehicle-based computing platforms; by caching or prefetching data and storing in high speed storage, data and system resources can be handled more efficiently, while managing high amounts of data generated by the vehicle sensors, reducing latency, and improving access speed of the data (See Tanriover Paras [0003], [0042]).


	Wisniowski discloses:
perform sensor fusion on the extracted FOV semantics data [Paragraph 0045 teaches sensor fusion system synthesizes and processes sensor data, and can incorporate information from multiple sensors]. 

As to claim 17:
	Wisniowski discloses:
A computer program product for constructing and utilizing field-of-view (FOV) information, the computer program product comprising a non-transitory computer-readable medium readable by a processing circuit, the non-transitory computer-readable medium storing instructions executable by the processing circuit to cause a method to be performed, the method comprising:
receiving a plurality of sensor data input streams from a plurality of sensors associated with a vehicle [Paragraph 0023 teaches obtaining sensor data from one or more onboard sensor systems; Paragraph 0033 teaches obtaining data from one or more vehicle sensors; Paragraph 0055 teaches processing sensor data from vehicle sensors; Paragraph 0059 teaches obtaining data from one or more onboard vehicle sensors]; 
retrieving pre-populated data [Paragraph 0024 teaches obtaining reference data from a map database or the like; Paragraph 0055 teaches obtaining reference data from a reference data source such as a mapping data from a map database ]; 
performing one or more data transformation operations on the sensor data input streams and the pre-populated data to obtain transformed data [Paragraph 0033 teaches ; 
extracting FOV semantics data from the transformed data [Paragraph 0065 teaches based on the relationship between the observed positions within the captured image and the expected positions of the reference objects in the image, validation process calculates or determines a value for a calibration validity metric, and determines whether the existing calibration is valid, where, when the value for the calibration validity metrics indicates a potential anomalous calibration, validation process initiates remedial actions]; and 
managing execution patterns utilizing the FOV semantics data [Paragraph 0065 teaches when calibration validity metric indicates a potential anomalous calibration, remedial actions may be initiated, like suspending the use of the camera or limiting it in a manner that avoids utilizing the potentially anomalous calibration parameter values].
Wisniowski does not appear to expressly disclose managing data utilizing the FOV semantics data.
Tanriover discloses:
managing data utilizing the FOV semantics data [Paragraph 0009 teaches managing data storage for vehicle-embedded computer devices; Paragraph 0010 teaches classifying data based on data destination, intended use, delivery time requirements, processing requirements].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski, by managing data utilizing the FOV semantics data, as taught by Tanriover [Paragraph 0009, 0010], because both applications are directed to management of data and vehicle-based computing platforms; by managing the data utilizing FOV semantics data, data and system 

As to claim 18:
	The combination of Wisniowski and Tanriover discloses:
wherein managing data and execution patterns comprises at least one of performing data prefetch operations, reordering the input sensor data streams, or determining an allocation of processing to multiple processing cores [Tanriover - Paragraph 0053 teaches storage 1 may be allocated for storing data that is needed at higher speeds for the processing locally, where the storage 1 devices may act as a caching system for the slower storage sections].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski, by managing data utilizing the FOV semantics data including prefetch operations, as taught by Tanriover [Paragraph 0053], because both applications are directed to management of data and vehicle-based computing platforms; by managing the data utilizing FOV semantics data including caching or prefetching, data and system resources can be handled more efficiently, while managing high amounts of data generated by the vehicle sensors, reducing latency, and improving access speed of the data (See Tanriover Paras [0003], [0042]).

As to claim 19:
	Wisniowski discloses:
wherein the pre-populated data is map data [Paragraph 0055 teaches obtaining reference data from a reference data source such as a mapping data from a map database], and wherein performing data prefetch operations comprises: 
determining an FOV of the vehicle based at least in part on the FOV semantics data [Paragraph 0021 teaches image data from one onboard imaging device may be correlated with ranging data from a ranging device onboard the vehicle based on the relationship between the line-of-sight and/or field of view of the imaging device and instances in time during which the ranging device is surveying or scanning the field of view associated with the imaging device, where coordinate locations or positions may be assigned to portions of the image using the ranging data and the conversion parameter values to translate coordinates or points within the ranging data reference frame to the image data reference frame, so relative depths or other dimensional or physical attributes may be assigned to regions within the image]; 
determining a portion of the map data corresponding to the FOV [Paragraph 0055 teaches utilizing the spatial coordinates of the vehicle to obtain mapping data corresponding to the location from the map database; Paragraph 0061 teaches identifying a subset of mapping data corresponding to the vehicle pose that corresponds to the field of view of the camera].
Wisniowski does not appear to expressly disclose performing a prefetch of the portion of the map data, wherein performing the prefetch comprises retrieving the portion of the map data from a first data storage and storing the retrieved portion of the map data in a second data storage, wherein the second data storage has a faster access rate than the first data storage.
Tanriover discloses:
performing a prefetch of the portion of the map data, wherein performing the prefetch comprises retrieving the portion of the map data from a first data storage and storing the retrieved portion of the map data in a second data storage, wherein the second data storage has a faster access rate than the first data storage [Paragraph 0053 teaches storage 1 may be allocated for storing data that is needed at higher speeds for the processing locally, where the storage 1 devices may act as a caching system for the slower storage sections, where examples of data types stored in storage 1 devices include high definition maps downloaded from a geo-mapping or navigational service].

Claims 4, 5, 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wisniowski (U.S. Publication No. 2018/0307238), in view of Tanriover et al. (U.S. Publication No. 2020/0192603) hereinafter Tanriover, and further in view of Chowdhary et al. (U.S. Publication No. 2013/0332060) hereinafter Chowdhary.
As to claim 4:
Wisniowski as modified by Tanriover discloses all the limitations as set forth in the rejections of claim 3 above, but does not appear to expressly disclose wherein the FOV of the vehicle has an irregular shape.
	Chowdhary discloses:
wherein the FOV of the vehicle has an irregular shape [Paragraph 0077 teaches sub-areas may take up multiple cells and have irregular shapes; Paragraph 0087 teaches sub-areas may have irregular shapes].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski, by incorporating the ability to manage FOV that has an irregular shape, as taught by Chowdhary [Paragraph 0077, 0087], because the applications are directed to management of data and vehicle-based computing platforms, including sensor and mapping data; managing areas that have irregular shapes, enables to provide a more definitive, accurate, and real time GUI display 

As to claim 5:
	Wisniowski as modified by Chowdhary discloses:
wherein the map data is associated with a grid size that permits retrieval of the portion of the map data corresponding to the irregular shape of the FOV of the vehicle [Paragraph 0073 teaches placement of vehicles or mobile objects based on raw coordinates as adjusted by rules based on sub-are and mobile object compatibility, for definitive display on a screen at improved resolution; Paragraph 0074 teaches shortest dimension of any sub-are is input for determining minimum required individual cell size; Paragraph 0076 teaches specifying the shortest dimension of any sub-area to be defined in the system, and generating a grid representing the pre-specified area, with each grid cell sized to meet the shortest dimension of any sub-area; Paragraph 0088 teaches in constructing the matrix].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski, by associating the map data with a grid size that permits retrieval of the portion of the map data corresponding to the irregular shape of the FOV of the vehicle, as taught by Chowdhary [Paragraph 0073, 0074, 0076, 0088], because the applications are directed to management of data and vehicle-based computing platforms, including sensor and mapping data; managing areas that have irregular shapes and sizing the mapping data to corresponding irregular shapes, enables to provide a more definitive, accurate, and real time GUI display of respective positions of multiple vehicles or other objects on the map (See Chowdhary Para [0021]).


Wisniowski as modified by Tanriover discloses all the limitations as set forth in the rejections of claim 11 above, but does not appear to expressly disclose wherein the FOV of the vehicle has an irregular shape.
	Chowdhary discloses:
wherein the FOV of the vehicle has an irregular shape [Paragraph 0077 teaches sub-areas may take up multiple cells and have irregular shapes; Paragraph 0087 teaches sub-areas may have irregular shapes].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski, by incorporating the ability to manage FOV that has an irregular shape, as taught by Chowdhary [Paragraph 0077, 0087], because the applications are directed to management of data and vehicle-based computing platforms, including sensor and mapping data; managing areas that have irregular shapes, enables to provide a more definitive, accurate, and real time GUI display of respective positions of multiple vehicles or other objects on the map (See Chowdhary Para [0021]).

As to claim 13:
	Wisniowski as modified by Chowdhary discloses:
wherein the map data is associated with a grid size that permits retrieval of the portion of the map data corresponding to the irregular shape of the FOV of the vehicle [Paragraph 0073 teaches placement of vehicles or mobile objects based on raw coordinates as adjusted by rules based on sub-are and mobile object compatibility, for definitive display on a screen at improved resolution; Paragraph 0074 teaches shortest dimension of any sub-are is input for .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski, by associating the map data with a grid size that permits retrieval of the portion of the map data corresponding to the irregular shape of the FOV of the vehicle, as taught by Chowdhary [Paragraph 0073, 0074, 0076, 0088], because the applications are directed to management of data and vehicle-based computing platforms, including sensor and mapping data; managing areas that have irregular shapes and sizing the mapping data to corresponding irregular shapes, enables to provide a more definitive, accurate, and real time GUI display of respective positions of multiple vehicles or other objects on the map (See Chowdhary Para [0021]).

As to claim 20:
Wisniowski as modified by Tanriover discloses all the limitations as set forth in the rejections of claim 19 above, but does not appear to expressly disclose wherein the FOV of the vehicle has an irregular shape, and wherein the map data is associated with a grid size that permits retrieval of the portion of the map data corresponding to the irregular shape of the FOV of the vehicle.
	Chowdhary discloses:
wherein the FOV of the vehicle has an irregular shape [Paragraph 0077 teaches sub-areas may take up multiple cells and have irregular shapes; Paragraph 0087 teaches sub-areas may have irregular shapes]; and
wherein the map data is associated with a grid size that permits retrieval of the portion of the map data corresponding to the irregular shape of the FOV of the vehicle [Paragraph 0073 teaches placement of vehicles or mobile objects based on raw coordinates as adjusted by rules based on sub-are and mobile object compatibility, for definitive display on a screen at improved resolution; Paragraph 0074 teaches shortest dimension of any sub-are is input for determining minimum required individual cell size; Paragraph 0076 teaches specifying the shortest dimension of any sub-area to be defined in the system, and generating a grid representing the pre-specified area, with each grid cell sized to meet the shortest dimension of any sub-area; Paragraph 0088 teaches in constructing the matrix].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski, by associating the map data with a grid size that permits retrieval of the portion of the map data corresponding to the irregular shape of the FOV of the vehicle, as taught by Chowdhary [Paragraph 0073, 0074, 0076, 0077, 0087, 0088], because the applications are directed to management of data and vehicle-based computing platforms, including sensor and mapping data; managing areas that have irregular shapes and sizing the mapping data to corresponding irregular shapes, enables to provide a more definitive, accurate, and real time GUI display of respective positions of multiple vehicles or other objects on the map (See Chowdhary Para [0021]).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wisniowski (U.S. Publication No. 2018/0307238), in view of Tanriover et al. (U.S. Publication No. 2020/0192603) hereinafter Tanriover, and further in view of Zhou et al. (U.S. Publication No. 2017/0039765) hereinafter Zhou.
As to claim 6:

	Zhou discloses:
modifying a processing sequence of frames of at least two input sensor data streams to ensure that the portion of the map data is not simultaneously accessed by different processing cores [Paragraph 0045 teaches using multi-core central processing unit accelerations in order to maximize the processing and rendering performance and minimize latency in the processed video].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski, by modifying a processing sequence of frames of at least two input sensor data streams, as taught by Zhou [Paragraph 0045], because the applications are directed to management of data and vehicle-based computing platforms, including sensor and mapping data; by controlling processing of the sensor data using multiple cores, latency is minimized (See Zhou Para [0045]).

As to claim 14:
Wisniowski discloses all the limitations as set forth in the rejections of claim 10 above but does not appear to expressly disclose modifying a processing sequence of frames of at least two input sensor data streams to ensure that the portion of the map data is not simultaneously accessed by different processing cores.
	Zhou discloses:
modifying a processing sequence of frames of at least two input sensor data streams to ensure that the portion of the map data is not simultaneously accessed by different processing cores [Paragraph 0045 teaches using multi-core central processing unit accelerations in order to maximize the processing and rendering performance and minimize latency in the processed video].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski, by modifying a processing sequence of frames of at least two input sensor data streams, as taught by Zhou [Paragraph 0045], because the applications are directed to management of data and vehicle-based computing platforms, including sensor and mapping data; by controlling processing of the sensor data using multiple cores, latency is minimized (See Zhou Para [0045]).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wisniowski (U.S. Publication No. 2018/0307238), in view of Tanriover et al. (U.S. Publication No. 2020/0192603) hereinafter Tanriover, and further in view of Addepalli et al. (U.S. Publication No. 2017/0251339) hereinafter Addepalli.
As to claim 8:
Wisniowski discloses all the limitations as set forth in the rejections of claim 7 above but does not appear to expressly disclose wherein performing the sensor fusion comprises at least one of data interpolation or data redundancy elimination.
	Addepalli discloses:
wherein performing the sensor fusion comprises at least one of data interpolation or data redundancy elimination [Paragraph 0207 teaches using data fusion to eliminate redundant data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski, by performing at least one of data interpolation or data redundancy elimination, as taught by Addepalli [Paragraph 0207], because the applications are directed to management of data and vehicle-based computing platforms, including sensor and mapping data; by performing sensor data fusion to eliminate redundant data, bandwidth, traffic congestion, and potentially network access costs are reduced (See Addepalli Para [0207]).

As to claim 16:
Wisniowski discloses all the limitations as set forth in the rejections of claim 15 above but does not appear to expressly disclose wherein performing the sensor fusion comprises at least one of data interpolation or data redundancy elimination.
	Addepalli discloses:
wherein performing the sensor fusion comprises at least one of data interpolation or data redundancy elimination [Paragraph 0207 teaches using data fusion to eliminate redundant data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski, by performing at least one of data interpolation or data redundancy elimination, as taught by Addepalli [Paragraph 0207], because the applications are directed to management of data and vehicle-based computing platforms, including sensor and mapping data; by 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169